                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE JACOBS,                              :
    Plaintiff                              :
                                           :              No. 1:10-cv-2622
             v.                            :
                                           :              (Judge Kane)
DISTRICT ATTORNEY’S                        :
OFFICE, et al.,                            :
     Defendants                            :

                                       ORDER

      AND NOW, on this 3rd day of May 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for sanctions (Doc. No. 185) is DENIED;

      2. Plaintiff’s motion for reconsideration and to compel discovery (Doc. No. 184) is
         GRANTED to the extent that discovery is REOPENED for a period of four (4)
         months from the date of this Order to allow the parties time to arrange the depositions
         Plaintiff seeks to conduct;

      3. Defendants’ motion for summary judgment (Doc. No. 182) is DENIED WITHOUT
         PREJUDICE to Defendants’ right to renew it once the reopened discovery period
         has closed; and

      4. The Court’s April 8, 2019 Order (Doc. No. 188) directing Defendants to file their
         brief in support of their motion for summary judgment is VACATED.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
